Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election of Group I (claims 2 and 16) and the withdrawal of claims 3 and 17 in the reply filed on 04/14/2022 is acknowledged. Applicant did specify the election being made with  traverse. Applicant argues (on pages 1-2) that there is no serious burden to examine all of the claims because the search for the elected species would also encompass the search for the non-elected claims. 
In response, the examiner has reported the corresponding classes for each of the particular species to be searched which are different and therefore each search being additional when considering searching each species, supporting the additional burden for the search for each species. Therefore, the examiner is considering the argument as not persuasive.
Additionally, regarding the species B election requirement, the Applicant has not provided a choice between species B (iii) (claim  7) and species B (iv) (claim 8). No arguments have been provided by the Applicant for these species neither. For coherency of the search and subject matter with the species A selection in regard with the classes to be search, the examiner is therefore selecting species B (iv) (Claim 8).
The requirement is still deemed proper and is therefore made FINAL.
Claims 3, 17 and claim 7 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. The requirement is still deemed proper and is therefore made FINAL.
Status of Claims
Claims 1, 2, 4-6, 8-16, 18-20 are currently under examination. Claims 3, 7, 17 are withdrawn.
Priority
Applicant' s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) as a continuity Application of PCT/JP2018/018901, filed 05/16/2018, is acknowledged.
Applicant's claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to JAPAN 2017-097659  filed on 05/16/2017 is acknowledged. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign applications must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
 The information disclosure statement (IDS) document(s) submitted on 11/13/2019, 05/12/2020 and 05/13/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three- prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable
presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “image input unit” in claims 1, 4, 5, 14, “low motion site estimation unit “ in claims 1, 5, 14, “infarct site estimation unit” in claims 1-4, 12, 14, “target site identification unit” in claims 1, 6, 14, “feature point detection unit” in claim 7, “expansion/contraction state estimation unit” in claim 7, 8, “heart rate input unit” in claim 8, “display information generation unit” in claims 9 and 10. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. After review of the disclosure, all the units: “image input unit”, “low motion site estimation unit”, “infarct site estimation unit”, “target site identification unit”, “feature point detection unit”, “expansion/contraction state estimation unit”, “heart rate input unit”, “display information generation unit” are found as part of the image processing apparatus 10 in Fig.1. Therefore, the structure of these are initially considered as part of a processor or computer or equivalent configured to perform the claimed function limitations. The function limitation for “low motion site estimation” is found in [0052] with the measure of the temporal change rate along a preset distance for the heart wall being less than a predetermined threshold, “infarct site identification” is found in [0053] with the tissue being ischemic and necrotic wherein the measure of the temporal change rate along a preset distance for the heart wall being less than a predetermined threshold, the threshold being lower than for the low motion site estimation to be included with those site, “target site identification” is found in [0054] wherein the target site is within the low motion sites but not in the infarct sites, “feature point detection” is found in [0052] wherein the point are characterized by the wall being most inflated or deflated or being in [0055] as landmark of the heart, “expansion/contraction state estimation” is found in [0049] as measuring the expansion and contraction of the cardiac wall using tomographic images, while the other function limitations are conventional to generic computer for receiving/importing data and exporting data to peripheral devices. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 8, 11-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ingrassia (2009 PhD Thesis Colombia University 214 pages; Pub.Date 2009) with evidential reference of Benameur et al. (2017 Magn. Reson. Mater. Phys. 30:347–357; ePub. 02/20/2017) in view of McDiarmid et al. (2017 European Heart Journal 38:942–954; ePub 05-04-2016) and in view of Schinkel et al. (2010 American Journal of Medicine 123:978-986; Pub.Date 2010). 
Regarding claim 1, Ingrassia teaches modelling the cardiac wall movements from temporal information from many cardiac imaging modalities supporting the visual diagnostic of cardiologists  using image analysis and spatiotemporal parametrization of the cardiac tissue (Title and abstract) using radiation, MRI and/or ultrasound imaging modalities (p.3 last ¶ with the choice being an arbitrary design consideration “the choice of imaging modality directly affects the type of assessment performed and the specific measures obtained for analysis”) which implicitly teaches the use of a processor for performing the information processing as described by Benameur (p.348 col.1 1st ¶ “several studies have been conducted to improve the computer-based quantification and analysis of cardiac motion from MR images”) therefore teaching an image processing apparatus comprising: an image input unit that receives as an input a tomographic image of a heart taken from outside a body; 
Additionally, Ingrassia teaches the method using ultrasound image analysis as also directed to estimate from the imaging analysis the presence of hypokinetic, akinetic and dyskenetic regions as low motion regions compared to normal regions (p.50 2nd ¶ “Regional wall motion is classified as normal (3DFS > 0.25), hypokinetic (0.05 <3DFS < 0.25), akinetic (-0.05 < 3DFS < 0.05), or dyskinetic (3DFS < -0.05)) therefore teaching for the processor comprising a low motion site estimation unit that estimates a low motion site of the heart on the basis of the tomographic image; 
Additionally, Ingrassia teaches an infarct site estimation unit that estimates an infarct site of the heart (p.4-5 ¶ 1.2.2 Magnetic Resonance Imaging “Contrast agents may further enhance visualization of the heart walls and coronary vasculature, and have been shown to identify acute myocardial infarctions [43]) wherein Benameur teaches also within the same field of endeavor (title and abstract) the identification of the hypokinesis sites being due to myocardial infarction (p.348 col.2 2nd ¶ “5 of them had normal wall motion, while 15 had hypokinesis due to a myocardial infarction and myocarditis”); 
Ingrassia and Benameur do not specifically teach a target site identification unit that identifies a site other than the infarct site among the low motion sites, as a target site, the target site displayed on an output of the tomographic image as in claim 1.
However, McDiarmid teaches within the same field of endeavor of identifying physiological stages of the myocardial tissue (title and abstract) the hierarchic determination of the various dysfunctions of the myocardial tissue from normal to infarcted tissue (abstract and p.943 col.2 3rd ¶ Taxonomy for myocardial segments, introduction) with the distinction between reversible ischemic conditions (p.945 col.2 to p.947 col.1 ¶ reversible ischemia p.947 col.1-2 ¶ Stunning, col.2-p.949 col.2 ¶ Hibernation and Hibernation with non-trans-mural scar) and non-reversible ischemic condition (p.949 col.2 – p.951 col.2 ¶ infarction) presenting the identification via imaging techniques wherein the non-reversible ischemic conditions is commonly known to be performed using contrast imaging with MRI (p.951 col.1 2nd -3rd ¶ “Following transmural infarction, myocardium is akinetic and thins with time“ and “The combination of the information gained from T2 weighted, early gadolinium, and late gadolinium images allows measurement of the area at risk, infarct size, and myocardial salvage (difference between area at risk and infarct size) (Figure 12)”) with characterization including abnormal wall motion (Fig.6 wherein the transmural infarction is presenting the lowest myocardial wall motion as akinetic). Since Schinkel teaches within the same field of endeavor of identifying reversible ischemic myocardial tissue using imaging (Title and abstract) the necessity of treating the reversible ischemic myocardial tissue when detected (p.985 col.1 1st ¶ “Once viability (hibernation) is detected, revascularization should be considered” and col.2 1st ¶ “Patients with a substantial amount of dysfunctional but viable myocardium are likely to benefit from timely coronary revascularization. Coronary revascularization in these patients may improve left ventricular function and favorably alter long-term prognosis”) therefore teaching a target site identification unit that identifies a site other than the infarct site among the low motion sites, as a target site with the target being one of the reversible ischemic myocardial tissue as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Ingrassia and Benameur with a target site identification unit that identifies a site other than the infarct site among the low motion sites, as a target site, since one of ordinary skill in the art would recognize that identifying reversible ischemic myocardial tissue such as stunned or hibernating myocardium segments in patient as different from necrotic infarcted tissue using contrast imaging was known in the art as taught by McDiarmid, since the identification of these regions would necessitate specific treatments such as revascularization as commonly known in the art as taught by Schinkel. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since all Ingrassia, Benameur, McDiarmid and Schinkel teach using known imaging techniques for identifying dysfunction myocardial tissues. The motivation would have been to ideally provide diagnostic tests leading to appropriate therapeutic treatment planning for viable myocardial tissues, as suggested by Schinkel (p.985 Fig.5 and ¶ conclusion).
Additionally, Schinkel teaches the use of contrast-enhanced MRI for identifying and displaying the scar tissue as infarcted myocardial tissue as displayed as hyper-enhanced tissue/segment having contrast agent being trapped within the infarct tissue (p.980 col.1 last ¶ to col.2 1st ¶ with Fig.2) with having the determination of the regions presenting a low motion for the cardiac wall motion or hypokinesis as discussed above, therefore making obvious to have the target site displayed on an output of the tomographic image as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Ingrassia and Benameur with the target site displayed on an output of the tomographic image, since one of ordinary skill in the art would recognize that identifying reversible ischemic myocardial tissue such as stunned or hibernating myocardium segments in patient as different from necrotic infarcted tissue using contrast imaging was known in the art as taught by McDiarmid, since the identification of these regions would be presented using a contrast-enhanced imaging technique to be displayed for the practitioner to assess the necessitated specific treatments such as revascularization as commonly known in the art as taught by Schinkel. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since all Ingrassia, Benameur, McDiarmid and Schinkel teach using known imaging techniques for identifying dysfunction myocardial tissues. The motivation would have been to ideally provide diagnostic tests leading to appropriate therapeutic treatment planning for viable myocardial tissues, as suggested by Schinkel (p.985 Fig.5 and ¶ conclusion).
Regarding claim 14, claim 14 is directed to an image processing system including an imaging device that captures a tomographic image of a heart from outside a body in addition to the image processing apparatus with the same limitations as presented for the image processing apparatus of claim 1. Since Ingrassia teaches the use of ultrasound device imaging as real time 3D imaging (RT3D) such as for the determination of the cardiac wall motion (p.6 1st ¶ “Further, with the advent of real-time three-dimensional (RT3D) echocardiography [62], clinicians can acquire a single volumetric data set from a fixed transducer position and check several two-dimensional slices for image quality within seconds. The volumetric data produced by RT3D not only allows for easy volume calculation [26], but has also been used to infer dense motion fields for the purpose of estimating deformation information [63, 64]“) therefore teaching an imaging device that captures a tomographic image of a heart from outside a body and since as for claim 1, Ingrassia, Benameur, McDiarmid and Schinkel teach the image processing apparatus as in claim 1, Ingrassia, Benameur, McDiarmid and Schinkel disclose claim 14.
Regarding claim 15, Ingrassia, Benameur, McDiarmid and Schinkel teach an image processing apparatus with a processor performing the same functional steps of claim 1 that those claimed in the method in claim 15. Therefore the above comments and conclusions apply directly mutatis mutandis to the subject matter of claim 15 and Ingrassia, Benameur, McDiarmid and Schinkel disclose claim 15.

Regarding the dependent claims  4-6, 8, 11-13, 18-20, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Ingrassia, Benameur, McDiarmid and Schinkel.
Regarding claims 4 and 18, Ingrassia teaches the use of medical imaging such as ultrasound as easy technology and MRI with contrast as more sensitive technique (p.3 last ¶ “radiation imaging, magnetic resonance imaging (MRI), or ultrasound imaging. In many cases, the choice of imaging modality directly affects the type of assessment performed and the specific measures obtained for analysis [25-27]” and p.5-7 ¶ 1.2.2 Magnetic Resonance Imaging and 1.2.3 Ultrasound describing each advantages) wherein the imaging analysis developed by Ingrassia is independent of the choice of the imaging modality (p.4 1st ¶ “the methodology and measures developed in this thesis are modality-independent”) teaching the method as developed as applied to first ultrasound imaging as applied from the outside of the patient for the determination of the abnormal cardiac wall motion for its fast acquisition as initial assessment of the heart condition (p.6 1st ¶ “ultrasound is preferable for exercise [59, 60] and dobutamine-induced [61] stress testing because the images are acquired quickly with a hand-held transducer, rather than inside a gantry, minimizing complications from patient exercise recovery” and “The volumetric data produced by RT3D not only allows for easy volume calculation [26], but has also been used to infer dense motion fields for the purpose of estimating deformation information [63, 64]”) while as discussed for claims 1 and 15, the estimation of the infarct locations is preferentially performed using a contrast-enhanced MRI (Ingrassia p.4-5 ¶ 1.2.2 Magnetic Resonance Imaging “Contrast agents may further enhance visualization of the heart walls and coronary vasculature, and have been shown to identify acute myocardial infarctions [43]”, Benameur p.348 col.2 2nd ¶ “5 of them had normal wall motion, while 15 had hypokinesis due to a myocardial infarction and myocarditis” and  Schinkel, p.980 col.1 last ¶ to col.2 1st ¶  with Fig.2) therefore reading on when the tomographic image is a first tomographic image, the image input unit further receives an input of a second tomographic image of the heart taken from outside the body, and the infarct site estimation unit estimates the infarct site on the basis of the second tomographic image.
Regarding claims 5 and 19, Ingrassia teaches the parametrization of the cardiac wall motion built on a discrete-time (3D) approach based on the time frames based on the end-diastolic time and end-systolic time as a general approach extendable to a 4D approach (p.42 1st ¶ “A new continuous-time (4D) parameterization of cardiac wall motion [1] was built upon our previous discrete-time (3D) approach [2], which only compared end diastole (ED) to end systole (ES)”) therefore reading on the image input unit receives an input of a plurality of first tomographic images captured every predetermined time, and the low motion site estimation unit estimates the low motion site on the basis of temporal changes in the plurality of first tomographic images as claimed.
Regarding claims 6 and 20, as discussed above for claims 5 and 19, the time frames used for the cardiac wall motion analysis by Ingrassia are based on the end-diastolic time and the end-systolic time corresponding as known in the art as to the expansion/contraction state of the heart while Benameur teaches the use of the contrast-enhanced MRI imaging performed at the same time frame end diastolic and end systolic  for assessment of the left ventricular wall motion (p.352 col.2  2nd ¶ and Fig.4) for the presence of infarct regions as akinetics regions as discussed in claim 1 and claim 15 as taught by McDiarmid and Schinkel and therefore using wall motion as derived from the end-systolic and end-diastolic frame times for the maximum wall motion to be detected from the expansion/contraction of the heart cycle, therefore teaching the target site identification unit selects a first tomographic image corresponding to an expansion/contraction state of the heart in the second tomographic image from among the plurality of first tomographic images, and identifies the target site using the selected first tomographic image as claimed.
Regarding claim 8, Ingrassia teaches the use of an ECG device for gating the acquisition of the images for the wall motion determination (p.43 2nd ¶ “For discrete-time wall motion analysis, the frames representing ED and ES must be culled from the image sequence. Most cardiac imaging systems use an electrocardiogram (ECG) signal to gate image data from several heartbeats so that the first frame usually corresponds to ED” with ES for end-systolic time and ED for end-diastolic time) with the system and method develop by Ingrassia for the determination of the cardiac wall motion (p.49 last ¶ “Once a parameterization of the endocardial surface at ED and ES is obtained, new quantitative measures of wall motion can be defined”) therefore reading on a heart rate input unit that receives an input of heart beat information; and an expansion/contraction state estimation unit that estimates an expansion/contraction state of the heart in each of the first tomographic image and the second tomographic image on the basis of the heart beat information as claimed.
Regarding claim 11, as discussed for claim 4, Ingrassia the first tomographic image is an ultrasound image (the method as developed as applied to first ultrasound imaging as applied from the outside of the patient for the determination of the abnormal cardiac wall motion for its fast acquisition as initial assessment of the heart condition (p.6 1st ¶ “ultrasound is preferable for exercise [59, 60] and dobutamine-induced [61] stress testing because the images are acquired quickly with a hand-held transducer, rather than inside a gantry, minimizing complications from patient exercise recovery” and “The volumetric data produced by RT3D not only allows for easy volume calculation [26], but has also been used to infer dense motion fields for the purpose of estimating deformation information [63, 64]”) while as discussed for claims 1 and 15, the estimation of the infarct locations is preferentially performed using a contrast-enhanced MRI (Ingrassia p.4-5 ¶ 1.2.2 Magnetic Resonance Imaging “Contrast agents may further enhance visualization of the heart walls and coronary vasculature, and have been shown to identify acute myocardial infarctions [43]”, Benameur p.348 col.2 2nd ¶ “5 of them had normal wall motion, while 15 had hypokinesis due to a myocardial infarction and myocarditis” and  Schinkel, p.980 col.1 last ¶ to col.2 1st ¶  with Fig.2)).
Regarding claim 12, as discussed for claim 4, Ingrassia teaches the second tomographic image includes a delayed contrast-enhanced image, and the infarct site estimation unit estimates the infarct site on the basis of the delayed contrast-enhanced image (the method as developed as applied to first ultrasound imaging as applied from the outside of the patient for the determination of the abnormal cardiac wall motion for its fast acquisition as initial assessment of the heart condition (p.6 1st ¶ “ultrasound is preferable for exercise [59, 60] and dobutamine-induced [61] stress testing because the images are acquired quickly with a hand-held transducer, rather than inside a gantry, minimizing complications from patient exercise recovery” and “The volumetric data produced by RT3D not only allows for easy volume calculation [26], but has also been used to infer dense motion fields for the purpose of estimating deformation information [63, 64]”) while as discussed for claims 1 and 15, the estimation of the infarct locations is preferentially performed using a contrast-enhanced MRI (Ingrassia p.4-5 ¶ 1.2.2 Magnetic Resonance Imaging “Contrast agents may further enhance visualization of the heart walls and coronary vasculature, and have been shown to identify acute myocardial infarctions [43]”, Benameur p.348 col.2 2nd ¶ “5 of them had normal wall motion, while 15 had hypokinesis due to a myocardial infarction and myocarditis” and  Schinkel, p.980 col.1 last ¶ to col.2 1st ¶  with Fig.2)).
Regarding claim 13, as discussed for claim 4, Ingrassia teaches the second tomographic image is one of a radiological image or a magnetic resonance image (the method as developed as applied to first ultrasound imaging as applied from the outside of the patient for the determination of the abnormal cardiac wall motion for its fast acquisition as initial assessment of the heart condition (p.6 1st ¶ “ultrasound is preferable for exercise [59, 60] and dobutamine-induced [61] stress testing because the images are acquired quickly with a hand-held transducer, rather than inside a gantry, minimizing complications from patient exercise recovery” and “The volumetric data produced by RT3D not only allows for easy volume calculation [26], but has also been used to infer dense motion fields for the purpose of estimating deformation information [63, 64]”) while as discussed for claims 1 and 15, the estimation of the infarct locations is preferentially performed using a contrast-enhanced MRI (Ingrassia p.4-5 ¶ 1.2.2 Magnetic Resonance Imaging “Contrast agents may further enhance visualization of the heart walls and coronary vasculature, and have been shown to identify acute myocardial infarctions [43]”, Benameur p.348 col.2 2nd ¶ “5 of them had normal wall motion, while 15 had hypokinesis due to a myocardial infarction and myocarditis” and  Schinkel, p.980 col.1 last ¶ to col.2 1st ¶  with Fig.2)).

Claims 2, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ingrassia (2009 PhD Thesis Colombia University 214 pages; Pub.Date 2009) with evidential reference of Benameur et al. (2017 Magn. Reson. Mater. Phys. 30:347–357; ePub. 02/20/2017) in view of McDiarmid et al. (2017 European Heart Journal 38:942–954; ePub 05-04-2016) and in view of Schinkel et al. (2010 American Journal of Medicine 123:978-986; Pub.Date 2010) as applied to claims 1, 4-6, 8, 11-15, 18-20 and further in view of Dosev et al. (2016 Kardiol. Inwazyjna 11:57–61; Pub.Date 12/2016).
Ingrassia, Benameur, McDiarmid and Schinkel teach an image processing apparatus and method to use it as set forth above. Ingrassia teaches also the use of an ECG for abnormal electrocardiogram tracings (p.2 1st ¶ and as associated with wall motion p.3 2nd ¶, with the germane use of ECG in combination with imaging devices p.43 2nd ¶). 
Ingrassia, Benameur, McDiarmid and Schinkel do not specifically teach the infarct site estimation unit acquires electrocardiographic information indicating an electrocardiogram of a heart wall with which a distal end portion of a catheter comes in contact via an electrode provided on the distal end portion of the catheter, and estimates the infarct site on the basis of the acquired electrocardiographic information as in claims 2 and 16.
However, Dosev teaches within the same field of endeavor of detecting regional ischemia within the myocardium (title and abstract and Fig.1) the use of catheter with electrodes as intracoronary ECG device (p.57 col.2 last ¶ “using coronary wire, which is the conductor of electrical signal, and the crocodile clips at its distal end connected to a unipolar lead” and Fig.1 the catheter carrying the electrode within the coronary blood vessels in contact with the myocardial wall) to identify ischemia within the local territories of the myocardium (Fig.1 and abstract) wherein the intracoronary ECG is more sensitive than the surface ECG to detect ischemic territories (p.58 col.2 3rd and 4th ¶ “naturally the intracoronary electrocardiogram should be more sensitive than surface electrocardiogram” and “Not only intracoronary ECG is more sensitive for detecting ischemia, but also it is more sensitive in detecting ST changes with higher voltage [9–11]”) therefore teaching the infarct site estimation unit acquires electrocardiographic information indicating an electrocardiogram of a heart wall with which a distal end portion of a catheter comes in contact via an electrode provided on the distal end portion of the catheter, and estimates the infarct site on the basis of the acquired electrocardiographic information as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Ingrassia, Benameur, McDiarmid and Schinkel with the infarct site estimation unit acquires electrocardiographic information indicating an electrocardiogram of a heart wall with which a distal end portion of a catheter comes in contact via an electrode provided on the distal end portion of the catheter, and estimates the infarct site on the basis of the acquired electrocardiographic information, since one of ordinary skill in the art would recognize that using and IC-ECG (intracoronary ECG) for measuring the local electrocardiogram corresponding to the local myocardial territory was known in the art for assessing/detecting the ischemic status of the local tissue in contact with the catheter electrode as taught by Dosev. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since all Ingrassia and Dosev both teach the use of imaging for predicting myocardial ischemia or injury. The motivation would have been to ideally provide a complementary diagnostic test more sensitive to detect and locate ischemia and less expensive that the surface ECG, as suggested by Dosev (p.60 ¶ Conclusions).

Claims 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ingrassia (2009 PhD Thesis Colombia University 214 pages; Pub.Date 2009) with evidential reference of Benameur et al. (2017 Magn. Reson. Mater. Phys. 30:347–357; ePub. 02/20/2017) in view of McDiarmid et al. (2017 European Heart Journal 38:942–954; ePub 05-04-2016) and in view of Schinkel et al. (2010 American Journal of Medicine 123:978-986; Pub.Date 2010) as applied to claims 1, 4-6, 8, 11-15, 18-20 and further in view of Caluser (For. Patent WO 2016134093 A1; Pub.Date 08/26/2016; Fil.Date 02/18/2016).
Ingrassia, Benameur, McDiarmid and Schinkel teach an image processing apparatus and method to use it as set forth above with the target site displayed on an output of the tomographic image as in claim 1. As discussed for claim 4, Ingrassia, Benameur, McDiarmid and Schinkel teach the use of the ultrasound and contrast-enhanced MRI imaging for the determination of the ischemic regions as being reversible (non-infarcted/non-necrotic) and non-reversible (infarcted/necrotic) based on the cardiac wall motion and on the perfusion of the contrast agent. Additionally, Benameur, McDiarmid and Schinkel all teach a display information generation unit that generates display information (Benameur Fig. 1, McDiarmid Figs.1-3 and Schinkel Fig.2) with Schinkel teaching the display information generation unit that generates display information . 
Ingrassia, Benameur, McDiarmid and Schinkel do not specifically teach the target site is superimposed on one of the first tomographic image or the second tomographic image as in claim 9.
However, Caluser teaches within the same field of endeavor of combining medical imaging modalities (Title and abstract) the common practice of displaying the target for a treatment as overlaying over the medical image using landmarks ([0089] “One or more surface landmarks Al, A2 are located within the acquired medical images that correspond to the selected target A from the first set of images at step 312. The expected position of target A in the second set of images is calculated at step 314 and the expected position of target A is displayed as an overlay over the medical image”) therefore teaching the target site is superimposed on one of the first tomographic image or the second tomographic image as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Ingrassia, Benameur, McDiarmid and Schinkel with the target site is superimposed on one of the first tomographic image or the second tomographic image, since one of ordinary skill in the art would recognize that overlaying the target region for treatment over the corresponding acquired medical image was known in the art as taught by Caluser. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since all Ingrassia and Caluser both teach the use of imaging for providing diagnosis and for treatment. The motivation would have been to ideally provide a high accuracy determination of the reversible ischemic region to be treated, as suggested by Caluser ([0007]).
Regarding the dependent claim 10, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Ingrassia, Benameur, McDiarmid, Schinkel and Caluser.
Regarding claim 10, Caluser additionally teaches the display information generation unit generates the display information by correcting the first tomographic image on the 35basis of the second tomographic image ([0050] “According to various embodiments, the additional medical imaging device 104 may be an x-ray, CT, MRI, SPECT, or ultrasound imaging device. After the positional coordinates of one or more surface landmarks 72, 74 relative to a set of medical images acquired using additional medical imaging device 14 is calculated in a similar manner as for medical imaging device 12, medical images acquiring using devices 12, 14 can be coregistered by image coregistration module 98” wherein coregistration reads on correction between images to align the images from different imaging modalities).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Ingrassia, Benameur, McDiarmid, Schinkel and Caluser with the display information generation unit generates the display information by correcting the first tomographic image on the 35basis of the second tomographic image, since one of ordinary skill in the art would recognize that co-registering images from different imaging modalities using landmarks as references was known in the art as taught by Caluser. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since all Ingrassia and Caluser both teach the use of imaging for providing diagnosis and for treatment. The motivation would have been to ideally provide a high accuracy determination of the reversible ischemic region to be treated, as suggested by Caluser ([0007]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/            Examiner, Art Unit 3793                                                                                                                                                                                            
/KEITH M RAYMOND/            Supervisory Patent Examiner, Art Unit 3793